COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, Russell and AtLee
            Argued by videoconference
PUBLISHED




            STEPHEN RAYMOND SAAL
                                                                                OPINION BY
            v.     Record No. 1091-19-1                                 JUDGE WESLEY G. RUSSELL, JR.
                                                                              OCTOBER 13, 2020
            COMMONWEALTH OF VIRGINIA


                         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                           James C. Lewis, Judge

                           William H. O’Brien (Doummar & O’Brien, on brief), for appellant.

                           Elizabeth Kiernan Fitzgerald, Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   Stephen Raymond Saal was charged with driving under the influence of alcohol and

            refusal to take a breath test. In a pretrial motion, Saal sought to suppress certain evidence,

            including statements he made to the arresting officer. After the trial court denied the motion to

            suppress, Saal, pursuant to Code § 19.2-254, entered a conditional guilty plea to the driving

            under the influence charge.1 The conditional plea preserved Saal’s ability to appeal the trial

            court’s denial of his suppression motion.

                   On appeal, Saal argues that the trial court should have granted his motion to suppress

            because the police “violated [his] Fourth Amendment rights by entering the curtilage of his home

            to gather information pertaining to a criminal investigation during pre-dawn hours by conducting

            a ‘knock-and-talk’ without a warrant.” Specifically, Saal contends that the fact that it was

            12:30 a.m. when an officer knocked on the door to his home rendered the officer’s conduct


                   1
                     After accepting Saal’s guilty plea to the charge of driving under the influence, the trial
            court dismissed the refusal charge pursuant to Code § 18.2-268.4(C).
unreasonable for the purposes of the Fourth Amendment. In light of all of the facts and

circumstances, we conclude that the officer’s conduct was reasonable, and therefore, the trial court

correctly denied Saal’s motion to suppress. Accordingly, we affirm the judgment of the trial court.

                                            BACKGROUND

       “Under familiar principles of appellate review, we . . . state ‘the evidence in the light

most favorable to the Commonwealth, the prevailing party in the trial court, and will accord the

Commonwealth the benefit of all reasonable inferences fairly deducible from that evidence.’”

Sidney v. Commonwealth, 280 Va. 517, 520 (2010) (quoting Murphy v. Commonwealth, 264
Va. 568, 570 (2002)).

       So viewed, the evidence establishes that, after midnight on October 1, 2017, off-duty

Virginia Beach Police Officer Livers saw a vehicle jump the curb and barely miss hitting a Rite

Aid sign at the intersection of Bonney Road and Rosemont Road in Virginia Beach. The vehicle

then crossed four lanes of traffic and stopped in the left-turn lane of Virginia Beach Boulevard;

the vehicle sat through an entire green-light cycle before driving into a Burger King parking lot.

Livers followed the vehicle and observed that the right, front tire was flat. Because Livers had

finished her shift, was not in uniform, was not driving a marked police car, and did not believe

that the driver of the vehicle had been injured, she did not investigate further. However, she did

call police dispatch to report the incident. A police record introduced as evidence established

that Livers called dispatch at 12:15 a.m.

       Virginia Beach Police Officer Charles Loveless, a member of the Special Operations

Traffic Safety Unit, was on duty and received the report resulting from Livers’ call to dispatch.

Based on the license plate information that Livers had provided, Loveless was able to ascertain

the address associated with the vehicle’s registration and proceeded to that location, which

ultimately proved to be Saal’s residence.

                                                -2-
       At approximately 12:30 a.m., Loveless and his partner, Officer Jessica Little, arrived at

the address associated with the vehicle. Loveless parked his police vehicle on the street near the

house. From the street, Loveless confirmed that the license plate on the car in the driveway for

the residence matched the license plate identified by Livers in her call to dispatch. The officers,

one walking on each side of the vehicle, confirmed that the vehicle, a 2010 Lexus SUV, was not

occupied, had been damaged, and had a flat right, front tire as Livers had reported. Continuing

up the driveway and along a path, the officers walked to the front door of the house.

       The front of the house was not lighted, and no one responded when Loveless knocked on

the door and rang the doorbell. After waiting for a response without success, Loveless began to

walk back down the path towards the driveway. As he did so, he noticed a light illuminating a

small window and a door on the side of the house. From his vantage point on the driveway,

Loveless determined that there were lights on in that area of the house.

       Using a pathway that branched off from the driveway, Loveless approached the lighted

side door and knocked. Saal responded and opened the door. Loveless identified himself and

asked if Saal owned the vehicle in the driveway. When Saal responded that it was his SUV,

Loveless asked if anyone else had been driving it. Saal indicated that no one else had been

driving it, that he had driven it that evening, and that he had returned home within the hour.

       Loveless then asked Saal if he knew that the SUV was damaged. Saal said no and,

without any prompting by Loveless, exited the residence to look at the vehicle. After some

further interaction on the driveway, Saal was arrested for driving under the influence of alcohol.

He was charged with that offense and, when he refused a breathalyzer test, also was charged with

refusal pursuant to Code § 18.2-268.3.

       Prior to trial, Saal filed a motion to suppress, alleging that “all physical evidence and

statements made was [sic] a product of an unlawful and illegal stop, search, and arrest” of Saal.

                                                -3-
Saal argued that, because the encounter occurred shortly after midnight, there was no implicit

invitation for Loveless or anyone else to knock on his door, and therefore, Loveless needed a

warrant to enter the curtilage of Saal’s residence to knock on the door. The trial court rejected

Saal’s argument, found that Loveless’ actions were reasonable within the contemplation of the

Fourth Amendment, and denied the motion to suppress.

       Faced with the evidence of his encounter with Loveless and Little being admissible, Saal

elected to plead guilty to the charge of driving under the influence. Saal, with the approval of the

trial court and the consent of the Commonwealth, made his plea pursuant to Code § 19.2-254,

allowing him to preserve for appeal the arguments raised in his motion to suppress.2 This appeal

followed, with Saal asserting in his sole assignment of error that “[t]he trial court erred in

denying” the “motion to suppress” because the officers “violated [his] Fourth Amendment rights

by entering the curtilage of his home to gather information pertaining to a criminal investigation

during pre-dawn hours by conducting a ‘knock-and-talk’ without a warrant.”

                                            ANALYSIS

       In challenging the trial court’s denial of his motion to suppress, Saal “bears the burden of

establishing that reversible error occurred.” Mason v. Commonwealth, 291 Va. 362, 367 (2016).

His argument that Loveless’ entry onto his property to knock on his doors was unreasonable for

the purposes of the Fourth Amendment presents “a mixed question of law and fact[,]” Robinson

v. Commonwealth, 47 Va. App. 533, 548 n.6 (2006) (en banc), aff’d, 273 Va. 26 (2007), and



       2
           In pertinent part, Code § 19.2-254 provides:

                         With the approval of the court and the consent of the
                 Commonwealth, a defendant may enter a conditional plea of guilty
                 in a misdemeanor or felony case in circuit court, reserving the
                 right, on appeal from the judgment, to a review of the adverse
                 determination of any specified pretrial motion. If the defendant
                 prevails on appeal, he shall be allowed to withdraw his plea.
                                                  -4-
thus, is subject to de novo review on appeal, id. at 544. In conducting our review, we view “the

evidence in the light most favorable to the Commonwealth, the prevailing party in the trial court,

and . . . accord [it] the benefit of all reasonable inferences fairly deducible from that evidence.”

Sidney, 280 Va. at 520 (quoting Murphy, 264 Va. at 570). Thus, although “the ultimate question

whether [Loveless’] conduct violated the Fourth Amendment triggers de novo scrutiny on

appeal, we defer to the trial court’s findings of ‘historical fact’” unless such findings are “plainly

wrong or devoid of supporting evidence.” Barkley v. Commonwealth, 39 Va. App. 682, 689-90

(2003) (quoting Davis v. Commonwealth, 37 Va. App. 421, 429 (2002)).

       The Fourth Amendment to the United States Constitution provides, in pertinent part, that

“[t]he right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .” Thus, by its express terms, it

protects not only the individual, but also his or her things, and, most pertinent here, his or her

home from unreasonable searches. Questions arise, however, as to what constitutes the “home”

and whether any particular intrusion on the home by law enforcement is “unreasonable.”

       It long has been recognized that, for Fourth Amendment purposes, the home includes

more than the interior of a residence: the amendment’s protections also extend to “the land

immediately surrounding and associated with the home,” an area referred to as “the curtilage[.]”

Oliver v. United States, 466 U.S. 170, 180 (1984). Because the curtilage is “considered part of

home itself for Fourth Amendment purposes[,]” the amendment’s protection against

unreasonable searches applies to such areas. Id.

       There is no dispute that Loveless and Little entered the curtilage of Saal’s home when

they approached his front and side doors and Loveless knocked. Such areas are “intimately

linked to the home, both physically and psychologically,” California v. Ciraolo, 476 U.S. 207,

213 (1986), with “[t]he front porch [being] the classic exemplar” of curtilage falling within the

                                                 -5-
protection of the Fourth Amendment, Florida v. Jardines, 569 U.S. 1, 7 (2013). Our conclusion

in this regard, however, is the beginning and not the end of the Fourth Amendment inquiry in

this case.

        Although the United States Supreme Court has deemed a police officer’s entry upon a

citizen’s curtilage as “presumptively unreasonable absent a warrant[,]” Collins v. Virginia, 138
S. Ct. 1663, 1670 (2018), the high Court also has recognized exceptions to this general

presumption. See, e.g., Kentucky v. King, 563 U.S. 452, 460 (2011) (recognizing warrantless

entry is permitted to prevent the destruction of evidence); Brigham City, Utah v. Stuart, 547 U.S.
398, 403 (2006) (recognizing warrantless entry is permitted “to render emergency assistance to

an injured occupant or to protect an occupant from imminent injury”); United States v. Santana,

427 U.S. 38, 42-43 (1976) (recognizing that officers may enter the curtilage and even a home

without a warrant when in “hot pursuit” of a suspect).

        One such exception permits police to enter a citizen’s curtilage without a warrant in order

to engage in what colloquially has been called a “knock and talk.” Robinson, 47 Va. App. at

554. The exception arises from the “implicit license” or invitation a homeowner by custom

grants to a wide array of visitors to approach the home, knock on the door, and wait for a

response. Jardines, 569 U.S. at 8. As we previously have observed, absent affirmative steps by a

homeowner to rescind it,3 this implied invitation allows all manner of people, including “brush

salesmen, newspaper boys, postmen, Girl Scout cookie sellers, distressed motorists, neighbors,

[or] friends” to enter the curtilage of the home and knock. Robinson, 47 Va. App. at 546



        3
          We previously have recognized that a homeowner may limit the implied invitation by
installing fencing, gates, or “no trespassing” or “private property” signs to indicate that neither
the general public nor a law enforcement officer is invited to approach the home. Robinson, 47
Va. App. at 547-48. Saal took no such steps here. Accordingly, he had not rescinded the
implied invitation for law enforcement officers and others to approach his home and knock on
his door.
                                                 -6-
(quoting Shaver v. Commonwealth, 30 Va. App. 789, 796 (1999)). The invitation also extends

to police officers because “[w]hen law enforcement officers who are not armed with a warrant

knock on a door, they do no more than any private citizen might do.” King, 563 U.S. at 469.

Thus, so long as acting within the implied invitation, an officer does not offend the Fourth

Amendment by entering upon a home’s curtilage and knocking on a door.4 Jardines, 569 U.S. at

8.

       Acknowledging this principle, Saal asserts that Loveless acted outside of the implied

invitation because he knocked on the door in the “pre-dawn hours.” He argues that the issue is

one of “time-sensitivity,” that is, any implied invitation to the officer or anyone else to knock on

Saal’s door ceased to exist given the time of night. In effect, he contends that at some

unspecified point in time, perhaps 8:00 p.m., perhaps midnight, but certainly by 12:30 a.m., the

implied invitation for a visitor to knock on a door, like Cinderella’s coach turning back into a

pumpkin at the stroke of midnight, ceases to exist.

       Characterizing the issue as “a case of first impression” in Virginia, Saal relies heavily on

what he concedes is “dicta” from the majority and dissenting opinions in Jardines. Specifically,

he argues that the majority’s seeming agreement, id. at 9 n.3, with Justice Alito’s statement that

“[n]or, as a general matter, may a visitor come to the front door in the middle of the night

without an express invitation,” stands for the proposition that nighttime knock and talks violate

the Fourth Amendment. Id. at 20 (Alito, J., dissenting). Saal’s reliance on Jardines in this regard

is misplaced.5


       4
         Saal concedes this point, noting on brief in this Court that, “[w]hen conducted within its
proper scope, a ‘knock and talk’ is not a trespass” and does not give rise to Fourth Amendment
concerns.
       5
         Saal also relies on the decision of the Michigan Supreme Court in People v. Frederick,
895 N.W.2d 541, 546 (Mich. 2017), a decision he concedes is not binding on us and, at most,
constitutes “persuasive authority.” In Frederick, the Michigan Supreme Court reasoned “that the
                                                 -7-
       As Saal recognizes, the discussion in Jardines regarding nighttime knocks on a door is

clearly dicta. The issue in that case involved police bringing a drug dog onto Jardines’ front

porch in the daytime. Id. at 22 (Alito, J., dissenting). Accordingly, any discussion of nighttime

knock and talks without a drug dog is unnecessary to the resolution of the case, and thus, cannot

be characterized as part of the Court’s holding. Newman v. Newman, 42 Va. App. 557, 565

(2004). As such, the Jardines Court’s discussion of nighttime door knockers is not controlling

here, for “[d]icta cannot serve as a source of binding authority in American jurisprudence.”

Cooper v. Commonwealth, 54 Va. App. 558, 571 (2009) (internal quotation marks and citations

omitted). See also Cohens v. Virginia, 19 U.S. 264, 399 (1821) (recognizing that statements in

opinions that “go beyond the case [at bar] . . . may be respected, but ought not to control the

judgment in a subsequent suit when the very point is presented for decision”).

       More importantly, nothing in Jardines fairly can be read as an absolute prohibition on

nighttime knock and talks. The very statement from Justice Alito’s dissent relied on by Saal,

“[n]or, as a general matter, may a visitor come to the front door in the middle of the night

without an express invitation . . . ,” Jardines, 569 U.S. at 20 (Alito, J., dissenting) (emphasis

added), is conditional and not absolute. In noting the “general” practice, Justice Alito tacitly

recognized that there are also circumstances in which a nighttime visitor may knock on the door

absent an express invitation. Thus, whether such a knock falls within the invitation implied by



scope of the implied license to approach a house and knock is time-sensitive” and that “there is
generally no implied license to knock at someone’s door in the middle of the night.” From these
premises, that court concluded that knock and talks outside of “normal waking hours” cannot fall
within the implied license exception to the Fourth Amendment’s warrant requirement. Id. at 547
(internal quotation marks and citation omitted). For reasons detailed infra, we find this attempt
to create a blanket prohibition on nighttime knock and talks inconsistent with the reasonableness
standard governing Fourth Amendment issues and decline to adopt such a rule here. Ironically,
despite adopting such a rule, the Michigan Supreme Court acknowledged that drawing a bright
line in these circumstances is problematic and declined to “decide precisely what time the
implied license to approach begins and ends.” Id. at 547 n.6.

                                                 -8-
custom requires a review of the surrounding facts and circumstances and is not subject to a hard

and fast, bright-line rule.

        The rejection of a hard and fast, bright-line rule in favor of conducting a review of all of

the facts and circumstances is wholly consistent with the normal application of the Fourth

Amendment’s reasonableness standard.6 As the United States Supreme Court repeatedly has

recognized, the “touchstone of the Fourth Amendment is reasonableness.” Florida v. Jimeno,

500 U.S. 248, 250 (1991). As such,

                [t]he test of reasonableness under the Fourth Amendment is not
                capable of precise definition or mechanical application . . . [and]
                requires a balancing of the need for the particular search against
                the invasion of personal rights that the search entails. Courts must
                consider the scope of the particular intrusion, the manner in which
                it is conducted, the justification for initiating it, and the place in
                which it is conducted.

Bell v. Wolfish, 441 U.S. 520, 559 (1979). Thus, whether any particular action is reasonable for

Fourth Amendment purposes “is measured in objective terms by examining the totality of the

circumstances.” Ohio v. Robinette, 519 U.S. 33, 39 (1996). Accordingly, we must determine

whether Loveless conducting a nighttime knock and talk was a reasonable intrusion given all of

the facts and circumstances.

        Contrary to Saal’s assertion, this question does not present a matter of first impression for

Virginia’s appellate courts. In Robinson, we addressed the reasonableness of an officer entering

the curtilage of a home after 11:00 p.m. with the goal of conducting a knock and talk. 47



        6
          The fact that cases refer to the Fourth Amendment’s reasonableness “standard” or “test”
as opposed to deeming it a reasonableness “rule” militates against creating bright-line rules to
implement the Fourth Amendment’s protections. As we have observed in another context, “legal
standard[s are] not amenable to the creation of hard and fast rules[.]” Wynnycky v. Kozel, 71
Va. App. 177, 200 (2019). For discussions regarding the implications of adopting a regime of
legal “standards,” a regime of legal “rules,” or a combination of the two, see Michael Coenen,
Rules Against Rulification, 124 Yale L.J. 644 (2014), and Antonin Scalia, The Rule of Law as a
Law of Rules, 56 U. Chi. L. Rev. 1175 (1989).
                                                 -9-
Va. App. at 540. In addressing the propriety of the officer’s actions, we noted several factors to

consider when determining whether such a nighttime approach was reasonable for purposes of

the Fourth Amendment, including: the time of the approach, whether the officer’s approach was

open or clandestine, whether the officer confined himself to the driveway and associated

pathways where the general public would be expected to go, whether lights were on, and whether

cars outside the residence suggested the presence of people who may be awake. Id. at 549-53.

       A majority of these factors support the reasonableness of Loveless’ actions. After

parking his car on a public street, Loveless and Little entered Saal’s property openly by means of

the driveway, as any visitor would be expected to do. Once on the property, they confined their

movements to the driveway and delineated paths off of the driveway that led to doors that

appeared to constitute the normal points of ingress and egress from the house. Although no

lights were on at the front door, the area of the house associated with the side door where contact

eventually was made was lighted. That area did not appear to be sleeping quarters, but rather, an

area of the house where non-sleeping activities occur.

       The only factor that supports Saal’s position is that Loveless entered the curtilage at

12:30 a.m. While helpful to Saal, this fact is not dispositive. Although it is true that many retire

for the night and no longer expect to receive visitors well before midnight, circumstances present

here would suggest to a reasonable officer that Saal is not one of those people. In addition to the

lights being on at a point of ingress and egress away from what would be assumed to be the

home’s sleeping areas, Loveless knew that the damaged car in the driveway had arrived at Saal’s

home in the last fifteen to twenty minutes, meaning that someone recently had arrived at the

home. The lack of a person in the car strongly suggested that the driver had entered the home,

likely by the pathway to the illuminated side door. Given this, a reasonable officer could

conclude that at least some occupants of the house were still awake and active.

                                               - 10 -
       We judge Loveless’ entry into Saal’s curtilage by what information was available at the

time of the entry and not by what happened afterwards; however, the subsequent interactions

shed light on whether “the scope of the particular intrusion” in this case was minimal. Bell, 441
U.S. at 559. Although we recognize that “a visitor knocking on the door is . . . sometimes

unwelcome[,]” Jardines, 569 U.S. at 9, and thus, constitutes an intrusion regardless of whether it

violates the Fourth Amendment, knocking, without more, constitutes a minimal intrusion. After

all, one of the central interests protected by the Fourth Amendment, Saal’s “right . . . to retreat

into his own home and there be free from unreasonable governmental intrusion[,]” id. at 6

(quoting Silverman v. United States, 365 U.S. 505, 511 (1961)), did not dissipate when Loveless

knocked. Saal remained free not to answer the door because “whether the person who knocks on

the door and requests the opportunity to speak is a police officer or a private citizen, the occupant

has no obligation to open the door or to speak.” King, 563 U.S. at 469-70. Having voluntarily

decided to answer the door and speak with Loveless, Saal was under no obligation to “allow the

officers to enter the premises” and retained the right to “refuse to answer any questions at any

time.” Id. at 470. Here, the officer never entered the home and never asked Saal to leave the

home. It was Saal who voluntarily exited his home and voluntarily continued to answer

Loveless’ questions.7 Given these circumstances, Loveless’ intrusion of merely knocking on

Saal’s door can only be characterized as minimal.



       7
          Noting that “Loveless did not obtain any evidence [directly] from his physical intrusion
onto [Saal]’s property” and that all of “the evidence sought to be suppressed resulted from
[Saal]’s subsequent determination to answer the knock at his door and engage [in] consensual
conversation with Officer Loveless[,]” the Commonwealth argues that, even if Loveless’ initial
approach had been unreasonable, Saal’s voluntary actions afterward were sufficient to remove
any taint and provide an alternative basis for affirming the judgment below. See Kyer v.
Commonwealth, 45 Va. App. 473, 483 (2005) (en banc). Because we conclude that Loveless’
entry upon Saal’s curtilage did not violate the Fourth Amendment, we do not reach the
Commonwealth’s alternative argument.

                                                - 11 -
       In holding that all of the facts and circumstances present here rendered Loveless’ entry

onto Saal’s curtilage reasonable for Fourth Amendment purposes, we think it equally important

to note what we do not hold. We do not hold that every knock and talk at 12:30 a.m. is

reasonable or even that knock and talks at that hour are presumptively reasonable. Just as the

Fourth Amendment’s reasonableness standard precludes us from adopting a blanket prohibition

on nighttime knock and talks, it also precludes us from adopting a blanket rule that all knock and

talks occurring at 12:30 a.m. are presumptively reasonable. We hold only that the

reasonableness question is to be answered by an objective review of all of the facts and

circumstances and that such a review here demonstrates that Loveless’ entry upon the curtilage

to conduct a knock and talk was reasonable in this case.8

                                           CONCLUSION

       For the reasons stated above, we conclude that Loveless’ entry upon Saal’s curtilage was

reasonable under the facts and circumstances, and therefore, did not violate the Fourth

Amendment. Accordingly, the trial court did not err in denying Saal’s motion to suppress and its

judgment in this matter is affirmed.

                                                                                             Affirmed.




       8
         Concern for the safety of the driver of the car provides a further justification for
concluding that Loveless’ approach to the house was reasonable. See Brigham City, 547 U.S. at
403. Although Saal emphasizes that Livers testified that she did not believe that anyone had
been injured when she called dispatch and that Loveless testified that the report he received only
referenced a potential drunk driver and did not indicate that there might have been injuries, an
individual officer’s subjective belief regarding the potential for injuries is irrelevant; the issue is
whether a reasonable officer objectively could have believed that someone might have been
injured. Mason, 291 Va. at 368 (recognizing that we judge Fourth Amendment reasonableness
through an objective lens, rendering the individual “officer’s subjective thoughts . . . irrelevant”);
see also Brigham City, 547 U.S. at 404. Viewed objectively, the description of how the car had
been driven and the resulting damage to the car, both of which were known to Loveless, allow a
reasonable officer to conclude that the driver may have been injured.
                                                - 12 -